Citation Nr: 1623751	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-13 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for neurological disorders affecting the right upper extremity, other than radiculopathy, to include as secondary to service-connected cervical spine with degenerative changes, status post fusion C5-6, herniated nucleus pulposus with scar (herein cervical spine disability) and service-connected radiculopathy right upper extremity and service-connected carpal tunnel syndrome (CTS) and radiculopathy, left hand (herein bilateral upper extremity radiculopathy).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Marine Corps from April 1983 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board remanded the Veteran's claim in October 2012, October 2014 and September 2015.

The Veteran originally requested a Board hearing, but withdrew such request in September 2011.


FINDING OF FACT

The Veteran's CTS and ulnar neuropathy are causally related to the Veteran's service-connected bilateral upper extremity radiculopathy. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for CTS and ulnar neuropathy, on a secondary basis, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R.  § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran is service-connected for radiculopathy of the right upper extremity and seeks entitlement to service connection for neurological disorders affecting the right upper extremity other than radiculopathy.  Diagnoses of such are of record, to include of CTS and ulnar neuropathy.  See, e.g., December 2012 Peripheral Nerves Conditions (not including Diabetic Sensory-Motor Peripheral Neuropathy) Disability Benefit Questionnaire.  

Of record are multiple opinions addressing the issue of secondary service connection.  A January 2009 VA opinion provided a negative opinion as to this issue, but in its October 2012 remand, the Board found this opinion to be inadequate based on lack of a rationale.  A December 2012 VA opinion also provided a negative opinion as to secondary service connection, but in its October 2014 remand, the Board also found this opinion to be inadequate based on lack of a rationale.  A December 2014 VA opinion also addressed secondary service connection, but in its September 2015 remand, the Board found this opinion to be inadequate because the opinion "lacks clarity, is internally inconsistent, and also contradicts prior medical opinions without explaining the rationale for the changed opinion."

The Board requested an expert medical opinion from the Veterans Health Administration (VHA) in March 2016 and such was provided in May 2016 by Dr. M.M., a neurologist.  See 38 C.F.R. § 20.901(a) (2015).  Dr. M.M. provided a detailed opinion that the Board finds to be highly probative.  The opinion stated that "[l]ower cervical spine disease...does lead to (or increase the risk of) distal entrapment syndromes, such as CTS - 'double crush phenomena'," that "[t]he abnormal cervical spine - which was clearly demonstrated on both the EMG and MRI of C spine - makes ones risk of axonal compromise, increased" and that "[t]here is a higher risk for entrapments at sensitive points, such as possibly the ulnar nerve at the medial epicondyle and CTS at the wrist joint."  The opinion stated that "[s]ignificant enough damage/compromise at the cervical root foramen level at these many levels makes it more likely than not, particularly with the ongoing distal upper limb complaints since the 1990s, that the entrapment syndromes, such as CTS are at least a consequence of, if not directly related to the cervical spine history as detailed above."  Supporting citation was made to medical treatise evidence.  The opinion contained a conclusion stating in part:

it is at least as likely as not that the [right upper extremity complaints of] and subsequent diagnoses (CTS and non localized ulnar neuropathies, or ulnar neuropathy at the elbow - cubital tunnel syndrome - other than cervical neuropathy [)] are aggravated by/casually associated with the cervical radiculopathy - if not at least aggravated by (i.e., permanently worsened beyond the natural progress) by the cervical spine disability with associated radiculopathy.

In extensive discussions above, the risk of entrapment syndromes such as carpal tunnel and cubital tunnel syndrome are well established to be at higher risk related to "double crush" phenomena.  Additionally, given any significant cervical spine disease, biomechanical changes may well lead to place patient separately at risk for these things.



Upon review, the Board finds the May 2016 VHA opinion to be the most probative evidence of record as to the issue of secondary service connection.  This opinion indicated, and the Board finds, that the Veteran has neurological disorders affecting the right upper extremity, other than radiculopathy, to include CTS and ulnar neuropathy, that are due to his service-connected bilateral upper extremity radiculopathy.  As noted, the other VA opinions of record addressing secondary service connection were previously found by the Board to be inadequate and are therefore of no probative value.  As such, the Board concludes that the criteria for entitlement to service connection for CTS and ulnar neuropathy, on a secondary basis, have been met, and the Veteran's claim is therefore granted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).
     

ORDER

Entitlement to service connection for CTS and ulnar neuropathy is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


